271 S.W.2d 819 (1954)
Doris DANGERFIELD, Appellant,
v.
The STATE of Texas, Appellee.
No. 27068.
Court of Criminal Appeals of Texas.
October 20, 1954.
*820 No attorney on appeal for appellant.
Wesley Dice, State's Atty., Austin, for the State.
WOODLEY, Judge.
The conviction is for the offense of possessing wine and beer for the purpose of sale, in a dry area. Appellant waived a trial by jury and entered her plea of guilty before the court. Punishment was assessed at a fine of $100.
The record is brought forward without a statement of facts or bills of exception. All proceedings appear to be regular and nothing is presented for review by this court.
The judgment is affirmed.